993 F.2d 913
301 U.S.App.D.C. 251
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Emmett J. STEBBINS, Appellant,v.NATIONWIDE MUTUAL INSURANCE COMPANY.
No. 92-7048.
United States Court of Appeals, District of Columbia Circuit.
April 15, 1993.

Before:  MIKVA, Chief Judge;  WILLIAMS and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's orders filed November 18, 1991, and January 16, 1992, be affirmed.   The district court did not abuse its discretion in ordering sanctions against appellant.   See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990).   Because appellant failed to preserve it for appellate review, we decline to address the question whether the district court erred in applying Fed.R.Civ.P. 11, as amended in 1983, to appellant's complaint.   See Trust Co. Bank v. United States Gypsum Co., 950 F.2d 1144, 1152 (5th Cir.1992) (argument first raised in motion to reconsider considered waived for appeal);   Weihaupt v. American Medical Ass'n, 874 F.2d 419, 425 (7th Cir.1989) (same).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.